Citation Nr: 1001533	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-21 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
injury to the face.

2.  Entitlement to service connection for the residuals of an 
injury to the right and left arms.

3.  Entitlement to service connection for the residuals of an 
injury to the chest.

4.  Entitlement to service connection for the residuals of an 
injury to the right and left knees.

5.  Entitlement to service connection for the residuals of an 
injury to the back.

6.  Entitlement to service connection for a dental 
disability. 


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1960 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the issues on appeal.

In August 2003, the Veteran filed a claim for degenerative 
joint disease of both hands.  In April 2004, the RO 
adjudicated his claim only as to the 4th and 5th metacarpals 
of his right hand.  As the Veteran's claim for service 
connection for degenerative joint disease of the right and 
left hands has not been fully adjudicated, this claim is 
still pending, and the Board refers the claim to the RO for 
proper development.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C. 


REMAND

Additional development is necessary prior to further 
disposition of the claims.

The Veteran contends that while in basic training, he fell 
from the top of an armored personnel carrier and injured his 
back.  He states that he did not seek treatment at that time 
because he did not want to be sent home.  He next contends 
that while he was stationed in Korea, he fell from the back 
of a truck that flipped over, and injured his knees, chest, 
back, arms, and face.  He was placed on rest and relaxation 
for one week.  He contends that his in-service injuries have 
caused his current back, arm, chest, face, and knee 
disabilities, to include generalized arthritis.  He also 
contends that he lost three teeth while in service and was 
fitted with a bridge.

Service medical records reflect that on September 1960 
entrance examination, no musculoskeletal disabilities or 
problems were noted.  In September 1960, the Veteran 
complained of low back pain that he had experienced since the 
age of twelve, when he was apparently struck "by a log."  
Physical examination was negative except for tenderness over 
the L-4 area.  In June 1961, he again complained of back 
pain.  In July 1961, he complained of shoulder pain for two 
days, and was given pain medication and instructed to use 
heat.  Seven days later, he reported that his shoulder felt 
better.  In November 1961, he complained of a sore right 
shoulder.  On April 1962 separation examination, it was found 
that he had "scoliosis on the left."  However, on June 1963 
final separation examination, no problems with his back, 
knees, or arms were reported or found. 

Post-service records reflect that the Veteran has been 
involved in several motor vehicle accidents.  The first 
accident occurred in 1982, when he underwent a total right 
hip replacement.  The second occurred in February 1998, when 
he injured his knees and back when his car hit a pole.  The 
third occurred in December 1999, when he fell from the back 
of a truck and landed on concrete, injuring his right 
shoulder, right elbow, spine, and knees.  

With regard to service connection for his back, private 
treatment records reflect that in January 1984, the Veteran 
complained of low back pain and right lower extremity pain 
for two months.  It was noted that he had undergone a total 
right hip replacement in 1982 due to a motor vehicle 
accident, and that since then he had problems with his right 
sciatic nerve and foot drop.  A December 1992 MRI of the 
cervical spine revealed mild degenerative changes at C5/6 and 
C6/7.  In December 1998, he complained of back problems.  At 
the time, he was also being treated for severe degenerative 
arthritis of his knee.  In January 2001, he complained of 
pain in his neck, back, and hands.  He was found to have 
severe traumatic arthritis.  In July 2001, an MRI of the 
lumbar spine revealed a bulging disc at T12-L1 and a 
subligamnetous disc herniation at L5-S1.  He complained of 
sciatic pain in his lower extremity and received epidural 
injections.  

With regard to service connection for his arms, an August 
1992 MRI of the left shoulder revealed moderate 
acromioclavicular proliferative changes with mild impingement 
upon the supraspinatus tendon.  In November 1992, the Veteran 
underwent a left shoulder arthroscopic acromioplasty.  A 
December 1992 MRI of the right shoulder revealed a normal 
study.  A January 1998 record shows a history of a rotator 
cuff injury.  In July 1998, he complained of pain in his 
shoulders, related to a motor vehicle accident.  A July 2001 
bone scan of the left shoulder showed degenerative changes.  

With regard to service connection for his knees, in February 
1998, the Veteran was involved in a motor vehicle accident 
which aggravated the significant degenerative arthritis in 
his knees.  From September 1998 to February 2000, he 
complained monthly of pain in his knees on a continuous 
basis.  He was taking medication for arthritis.  In April 
1998, it was noted that he had fallen on his knees a few 
weeks previously and he continued to suffer from knee pain.  
In August 2000, the Veteran sought continuing treatment for 
arthritic changes in his hands and knees.  A December 2000 
record shows a history of knee injury.

Post-service treatment records do not evidence any 
complaints, treatment, or diagnoses of any residuals of an 
injury to the face or to the chest.  Those records 
additionally do not reflect any dental problems with respect 
to the bridge the Veteran received in service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).  The Veteran has 
not yet been afforded a VA examination with respect to any of 
his claims.  Because the Veteran's service medical records 
reflect that he complained of back and shoulder pain, and the 
Veteran has provided credible testimony of an in-service 
injury to his back, arms, and knees and of continuity of 
symptomatology since service, and because the Veteran's post-
service treatment records reflect ongoing back, shoulder, and 
knee problems, it remains unclear to the Board whether the 
Veteran's disabilities were caused by his service.  Therefore 
a VA examination is necessary in order to fairly decide the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the Veteran has indicated that he receives socials 
security disability from the Social Security Administration 
(SSA).  While SSA records are not controlling for VA 
determinations, they may be pertinent to the Veteran's 
claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 412 (1991).  When VA is put 
on notice of the existence of SSA records, it must seek to 
obtain those records before proceeding with the appeal.  Lind 
v. Principi, 3 Vet. App. 493 (1992).  Because it appears the 
complete records upon which that grant of benefits was based 
are not included in the claims folder, those records should 
be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and request that agency to 
provide a copy of the decision granting 
the Veteran disability benefits as well as 
the medical records upon which the 
decision was based.

2.  Schedule the Veteran for a VA 
examination to ascertain the etiology of 
any residuals of the contended in-service 
injuries.  The claims file must be reviewed 
by the examiner and the examination report 
should note that review.  The examiner 
should provide the rationale for all 
opinions provided.  The examiner should 
specifically opine as to the following:

a)  Diagnose any cervical spine 
disability.

b)  Diagnose any lumbar spine 
disability.

c)  Diagnose any right or left knee 
disability.

d)  Diagnose any right or left arm 
or shoulder disability.

e)  Diagnose any other residual of 
the contended in-service injury, 
including to the face and chest.

f)  Is it at least as likely as not 
(50 percent probability or greater) 
that any current back, arm, chest, 
face, or knee disability is related 
to the Veteran's active service, 
including his two contended in-
service falls from the back of 
trucks, and his complaints and 
treatment during his service?  In 
addition to the service medical 
records, the examiner should 
consider the Veteran's statements 
regarding his symptoms in service 
and his statements of continuous 
symptoms after service.  If the 
Veteran's current disabilities are 
attributable to factors unrelated to 
his military service, or to any 
post-service events or injuries, 
including his subsequent motor 
vehicle accidents, the examiner 
should specifically so state.

e)  Is there clear and convincing 
evidence that any back disability, 
to include the in-service finding of 
"scoliosis on the left," existed 
prior to his active service?  If so, 
is it as likely as not (50 percent 
probability or greater) that any 
preexisting back disability was 
aggravated (permanently increased in 
severity beyond the natural progress 
of the disease) by his service?

	3.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


